 

EXHIBIT 10.1

EXECUTION VERSION

JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of December 22, 2015 (this “Agreement”), by and
among Cypress Semiconductor Corporation (the “Borrower”), the lenders set forth
on Schedule I attached hereto (each an “Initial Incremental Term Loan Lender”
and collectively the “Initial Incremental Term Loan Lenders” and, together with
any financial institution that becomes a lender of the Incremental Term Loan (as
defined below) pursuant to Section 11.06 of the Credit Agreement (as defined
below), the “Incremental Term Loan Lenders”) and Morgan Stanley Senior Funding,
Inc., as administrative agent (in such capacity, the “Administrative Agent”) and
as collateral agent (in such capacity, the “Collateral Agent”).

RECITALS:

WHEREAS, reference is hereby made to the Amended and Restated Credit and
Guaranty Agreement, dated as of March 12, 2015 (as it may be further amended,
supplemented or otherwise modified, including by that certain Amendment No. 1 to
Amended and Restated Credit and Guaranty Agreement, dated as of October 20,
2015, by and among the Borrower, the Administrative Agent, the Guarantors party
thereto and the Lenders party thereto, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among the Borrower, the guarantors from time to time party thereto, the
lenders from time to time party thereto, Morgan Stanley Senior Funding, Inc., as
Administrative Agent, as collateral agent and as swing line lender and Morgan
Stanley Bank, N.A., as issuing bank;

WHEREAS, subject to the terms and conditions of the Credit Agreement, the
Borrower may request a New Term Loan Commitment by entering into a Joinder
Agreement with a New Term Loan Lender; and

WHEREAS, each Initial Incremental Term Loan Lender will become a New Term Loan
Lender in respect of the Incremental Term Loan (as defined below) and the
Incremental Term Loan Commitment (as defined below) will become a New Term Loan
Commitment in respect of the Incremental Term Loan.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

Each Initial Incremental Term Loan Lender (i) confirms that it has received a
copy of the Credit Agreement and the other Credit Documents, together with
copies of the financial statements referred to therein and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Agreement; (ii) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender or Agent
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Credit Documents as are delegated to
the Administrative Agent, as the case may be, by the terms thereof, together
with such powers as are reasonably incidental thereto (and the Administrative
Agent hereby accepts such appointment); (iv) appoints and authorizes the
Collateral Agent to take such action as agent on its behalf and to exercise such
powers under the Credit Agreement and the other Credit Documents as are
delegated to the Collateral Agent, as the case may be, by the terms thereof,
together with such powers as are reasonably incidental thereto (and the
Collateral Agent hereby accepts such appointment) and (v) agrees that it will
perform in accordance with their terms all of the obligations which by the terms
of the Credit Agreement are required to be performed by it as a Lender.

 

--------------------------------------------------------------------------------

 

Each Initial Incremental Term Loan Lender hereby commits to provide its
Incremental Term Loan Commitment to the Borrower (the Term Loan borrowed by the
Borrower pursuant to this Agreement shall be referred to as the “Incremental
Term Loan”) on the following terms and conditions:

1. Appointment of Lead Arrangers and Agents.   Credit Suisse Securities (USA)
LLC (“CS”) is hereby appointed (and CS hereby accepts such appointment) Lead
Arranger, Bookrunner, and Syndication Agent hereunder and under the other Credit
Documents and each Initial Incremental Term Loan Lender (including in its
capacities as a potential counterparty under a Secured Hedge Agreement or
Secured Treasury Services Agreement) and the Borrower hereby authorize CS (and
CS hereby accepts such appointment) to act as Lead Arranger, Bookrunner and
Syndication Agent in accordance with the terms hereof and the other Credit
Documents.  Fifth Third Bank (“FTB”) is hereby appointed Lead Arranger and
Bookrunner hereunder and under the other Credit Documents and each Initial
Incremental Term Loan Lender (including in its capacities as a potential
counterparty under a Secured Hedge Agreement or Secured Treasury Services
Agreement) and the Borrower hereby authorize FTB to act as Lead Arranger and
Bookrunner in accordance with the terms hereof and the other Credit Documents.
BMO Harris Bank, N.A. (“BMO”) is hereby appointed Co-Manager hereunder and under
the other Credit Documents and each Initial Incremental Term Loan Lender
(including in its capacities as a potential counterparty under a Secured Hedge
Agreement or Secured Treasury Services Agreement) and the Borrower hereby
authorize BMO to act as Co-Manager in accordance with the terms hereof and the
other Credit Documents. Each bank serving as a Lead Arranger, Bookrunner,
Co-Manager or Syndication Agent hereunder shall have the same rights and powers
as though it were not a Lead Arranger, Bookrunner, Co-Manager or Syndication
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any Subsidiary
or other Affiliate thereof as if it were not a Lead Arranger, Bookrunner,
Co-Manager or Syndication Agent hereunder. Each Initial Incremental Term Loan
Lender acknowledges that it has, independently and without reliance upon any
Lead Arranger, Bookrunner, Co-Manager or Syndication Agent and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each Initial Incremental
Term Loan Lender also acknowledges that it will, independently and without
reliance upon any Lead Arranger, Bookrunner, Co- Manager or Syndication Agent
and based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder. No Lead Arranger, Bookrunner, Co-Manager or
Syndication Agent shall have any duty or responsibility, either initially or on
a continuing basis, to make any such investigation or any such appraisal on
behalf of the Initial Incremental Term Loan Lenders or to provide any Initial
Incremental Term Loan Lender with any credit or other information with respect
thereto, whether coming into its possession before the making of the Incremental
Term Loan or at any time or times thereafter, and no Lead Arranger, Bookrunner,
Co- Manager or Syndication Agent shall have any responsibility with respect to
the accuracy of or the completeness of any information provided to the Initial
Incremental Term Loan Lenders.

2. Applicable Margin. The Applicable Margin for the Incremental Term Loan shall
mean, as of any date of determination, (a) with respect to any Incremental Term
Loan that is a Eurodollar Rate Loan, 3.25% per annum; and (b) with respect to
any Incremental Term Loan that is a Base Rate Loan, 2.25% per annum.

3. Maturity. March 12, 2020 (the “Incremental Term Loan Maturity Date”).

4. Upfront Fee/OID. The Borrower shall pay to the Lead Arrangers for the account
of each Initial Incremental Term Loan Lender upfront fees (“Upfront Fees”), at a
rate equal to 1.0% of the aggregate Incremental Term Loan funded on the Closing
Date (as defined below).  Upfront Fees shall be due and payable on the Closing
Date to each Initial Incremental Term Loan Lender lending the Incremental Term
Loan on the Closing Date.  At the option of the Lead Arrangers, the Upfront Fees
may be structured as original issue discount.

2

--------------------------------------------------------------------------------

 

5. Incremental Term Loan Commitment.

(a) The New Term Loan Commitment of the Initial Incremental Term Loan Lenders to
make the Incremental Term Loan (such commitment, the “Incremental Term Loan
Commitment”) is $100,000,000.  Each Initial Incremental Term Loan Lender
severally agrees to make an Incremental Term Loan to the Borrower on the Closing
Date in an aggregate amount up to but not exceeding the amount set opposite such
Initial Incremental Term Loan Lender’s name on Schedule I attached hereto,
subject to the terms hereof.

(b) On the date hereof, subject to the terms and conditions hereof, the Borrower
may draw the Incremental Term Loan in the aggregate amount of $100,000,000 in
one drawing (the date of such drawing, the “Closing Date”); provided the
Incremental Term Loan Commitment shall be permanently reduced to zero after the
making of the Incremental Term Loan. Any amount of the Incremental Term Loan
borrowed and subsequently repaid or prepaid may not be reborrowed.

6. Borrowing Mechanics for the Incremental Term Loan.

(a) Subject to Section 2.24 of the Credit Agreement, the Borrower shall deliver
to the Administrative Agent a fully executed Funding Notice no later than 11:00
a.m. (New York City time) at least one Business Day in advance of the Closing
Date.  Except as otherwise provided herein, the Funding Notice to the extent it
requests a funding of Eurodollar Rate Loans shall be irrevocable on and after
the related Interest Rate Determination Date, and the Borrower shall be bound to
make a borrowing in accordance therewith. Notwithstanding the foregoing, the
Administrative Agent may agree to shorter time periods with respect to the
delivery of any Funding Notice.

(b) Notice of receipt of the Funding Notice shall be provided by the
Administrative Agent to each Initial Incremental Term Loan Lender by
telefacsimile with reasonable promptness, but (provided the Administrative Agent
shall have received such Funding Notice by 11:00 a.m. (New York City time)) not
later than 1:00 p.m. (New York City time) on the same day as the Administrative
Agent’s receipt of the Funding Notice from the Borrower.

(c) The Initial Incremental Term Loan Lenders shall make the requested
Incremental Term Loan available to the Administrative Agent not later than 2:00
p.m. (New York City time) on the Closing Date by wire transfer of same day funds
in Dollars, at the Principal Office of the Administrative Agent.  Except as
provided herein, upon satisfaction or waiver of the conditions precedent
specified herein, the Administrative Agent shall make the proceeds of the
Incremental Term Loan available to the Borrower on the Closing Date by causing
an amount of same day funds in Dollars equal to the proceeds of the Incremental
Term Loan received by the Administrative Agent from the Initial Incremental Term
Loan Lenders to be credited to the account of the Borrower at the Principal
Office designated by the Administrative Agent or such other account as may be
designated in writing to the Administrative Agent by the Borrower (it being
understood and agreed that the Administrative Agent shall have no obligation to
make the proceeds of any Incremental Term Loan requested pursuant to any Funding
Notice available to the Borrower on the Closing Date unless it has received the
Incremental Term Loan from the Initial Incremental Term Loan Lenders).

3

--------------------------------------------------------------------------------

 

7. Conditions Precedent.

(a) The effectiveness of this Agreement and the obligations of each Initial
Incremental Term Loan Lender to make a Credit Extension of the Incremental Term
Loan on the Closing Date shall be subject to the satisfaction, or waiver in
accordance with Section 11.05 of the Credit Agreement, of the following
conditions on or before the Closing Date:

 

(i)

as of the Closing Date, the representations and warranties contained in the
Credit Agreement and in the other Credit Documents shall be true and correct in
all material respects on and as of the Closing Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof;

 

(ii)

as of the Closing Date, no event shall have occurred and be continuing or would
result from the consummation of the Credit Extension on the Closing Date that
would constitute an Event of Default or a Default;

 

(iii)

the Administrative Agent and each Lead Arranger shall have received (A) a
customary solvency certificate from the chief financial officer of the Borrower,
(B) customary opinions of counsel to the Borrower and the Guarantors, (C)
customary corporate resolutions and closing certificates and (D) if requested by
any Initial Incremental Term Loan Lender, a Term Loan Note executed by the
Borrower in favor of such Initial Incremental Term Loan Lender;

 

(iv)

all fees due to the Administrative Agent, the Lead Arrangers and the Initial
Incremental Term Loan Lenders pursuant to Section 4 above, under the Engagement
Letter and as otherwise may be agreed to be paid on the Closing Date, and all
expenses to be paid or reimbursed under the Engagement Letter or any Credit
Document to the Administrative Agent, the Lead Arrangers and the Initial
Incremental Term Loan Lenders that have been invoiced at least two Business Days
prior to the Closing Date, shall have been paid;

 

(v)

so long as requested at least ten Business Days prior to the Closing Date, each
Initial Incremental Term Loan Lender shall have received at least three Business
Days prior to the Closing Date, all documentation and other information with
respect to the Borrower and the Guarantors that is required by regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act;

 

(vi)

the Administrative Agent, each Lead Arranger shall have received: (A) the
audited consolidated balance sheets and related consolidated statements of
operations, cash flows and shareholders’ equity of the Borrower for the three
most recently completed Fiscal Years of the Borrower ended at least 90 days
before the Closing Date, accompanied by an unqualified report thereon by their
respective independent registered public accountants; (B) the unaudited
consolidated balance sheets and related statements of operations and cash flows
of each of the Borrower for each subsequent Fiscal Quarter of the Borrower ended
at least 45 days before the Closing Date; and (C) pro forma balance sheet and
related statement of operations of the Borrower and its Subsidiaries as of and
for the most recent Fiscal Year for which audited financial statements are

4

--------------------------------------------------------------------------------

 

 

required and any interim period and as of and for the period ending with the
latest annual or quarterly period of the Borrower covered by clauses (A) and (B)
above, in each case after giving effect to the Credit Extension under this
Agreement (the “Pro Forma Financial Statements”), all of which financial
statements shall be prepared in accordance with generally accepted accounting
principles in the United States and comply with in all material respects the
requirements of Regulation S-X under the Securities Act and all other accounting
rules and regulations of the Securities and Exchange Commission promulgated
thereunder applicable to a registration statement under the Securities Act on
Form S-1 (except that it is understood and agreed that the Pro Forma Financial
Statements for any last 12-month period which does not correspond with a Fiscal
Year end may not comply with Regulation S-X only insofar that Regulation S-X
contemplates Fiscal Year and interim period pro forma financial statements
rather than “last 12-month” pro forma financial statements); 

 

(vii)

as of the Closing Date, (x) the Borrower and its Restricted Subsidiaries shall
be in pro forma compliance with each of the covenants set forth in Article 7 of
the Credit Agreement as of the last day of the most recently ended Fiscal
Quarter or Fiscal Year for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) of the Credit Agreement after giving effect
to such New Term Loan Commitments and (y) the pro forma Total Leverage Ratio as
of the last day of the most recently ended Fiscal Quarter or Fiscal Year for
which financial statements have been delivered pursuant to Section 5.01(a) or
(b) of the Credit Agreement (after giving effect to the Incremental Term Loan
Commitment) shall be less than 3.25 to 1.00; and

 

(viii)

the Administrative Agent shall have received a Funding Notice in accordance with
Section 6(a) hereof.

8. Principal Payments. The Borrower shall repay to the Administrative Agent for
the ratable account of the applicable Incremental Term Loan Lenders (i) the
principal amount of the Incremental Term Loan in consecutive quarterly
installments, equal to (A) 1.25% per quarter of the original aggregate principal
amount of the Incremental Term Loan due and payable on the last Business Day of
each Fiscal Quarter of 2016, (B) 1.875% per quarter of the original aggregate
principal amount of the Incremental Term Loan due and payable on the last day of
each Fiscal Quarter of each of 2017 and 2018 and (C) 2.50% per quarter of the
original aggregate principal amount of the Incremental Term Loan due and payable
on the last day of each Fiscal Quarter thereafter until the Incremental Term
Loan Maturity Date and (ii) the principal amount of the Incremental Term Loan
outstanding as of the Incremental Term Loan Maturity Date.

5

--------------------------------------------------------------------------------

 

9. Prepayments.

(a) Optional.

All voluntary prepayments of the Incremental Term Loan shall be made in
accordance with Section 2.13 of the Credit Agreement and shall be applied to the
remaining amortization payments as directed by the Borrower (or, if the Borrower
has not made such designation, in direct order of maturity); and each such
prepayment shall be paid to the Incremental Term Loan Lenders on a pro rata
basis.

(b) Mandatory.

 

(i)

Within ten Business Days after a Compliance Certificate has been delivered
pursuant to Section 5.01(d) of the Credit Agreement in connection with the
delivery of annual financials pursuant to Section 5.01(b) of the Credit
Agreement, the Borrower shall prepay, subject to Section 2.18(c) of the Credit
Agreement, an aggregate principal amount of the Incremental Term Loan in an
amount equal to (A) 50% (as may be adjusted pursuant to the proviso below) of
Excess Cash Flow for the Fiscal Year covered by such financial statements
commencing with the Fiscal Year ending on December 31, 2016, minus (B) the sum
of the aggregate amount of voluntary principal prepayments of the Incremental
Term Loan (except prepayments of (x) Swing Line Loans and (y) Revolving Loans
that are not accompanied by a corresponding permanent reduction of the Revolving
Commitment), in each case other than to the extent that any such prepayment is
funded with the proceeds of long-term Indebtedness; provided that such
percentage in respect of any Fiscal Year shall be reduced to 25% or 0% if the
Total Leverage Ratio as of the last day of such Fiscal Year was less than
2.00:1.00 or 1.50:1.00, respectively.

 

(ii)

If the Borrower or any Restricted Subsidiary disposes of any property or assets
(other than (A) any Asset Sale of the equity of Cypress Semiconductor
(Minnesota) Inc. or the assets owned by Cypress Semiconductor (Minnesota) Inc.
as of the Closing Date or (B) any Asset Sale (x) to a Credit Party or (y) by a
Restricted Subsidiary that is not a Credit Party to another Restricted
Subsidiary that is not a Credit Party) pursuant to an Asset Sale, (1) the
Borrower shall give written notice to the Administrative Agent thereof promptly
after the date of receipt of Net Cash Proceeds from such Asset Sale and (2)
except to the extent the Borrower elects in such notice to reinvest all or a
portion of such Net Cash Proceeds in accordance with Section 9(b)(iii) below),
the Borrower shall prepay, subject to Section 2.18(c) of the Credit Agreement an
aggregate principal amount of the Incremental Term Loan in an amount equal to
100% of all Net Cash Proceeds received from such Asset Sale within ten Business
Days of receipt thereof by the Borrower or such Restricted Subsidiary; provided
that the Borrower may use a portion of the Net Cash Proceeds received from such
Asset Sale to prepay or repurchase any other Indebtedness that is secured by the
Collateral on a first lien “equal and ratable” basis with Liens securing the
Obligations to the extent such other Indebtedness and the Liens securing the
same are permitted under the Credit Agreement and the documentation governing
such other Indebtedness requires such a prepayment or repurchase thereof with
the proceeds of such Asset Sale, to the extent not deducted in the calculation
of Net Cash Proceeds, in each case in an amount not to exceed the product of (1)
the amount of such Net Cash Proceeds and (2) a fraction, the numerator of which
is the outstanding principal amount of such other Indebtedness (or to the extent
such amount is not in Dollars, such equivalent amount of such Indebtedness
converted into Dollars) and the

6

--------------------------------------------------------------------------------

 

 

denominator of which is the aggregate outstanding principal amount of the
Incremental Term Loan and such other Indebtedness (or to the extent such amount
is not in Dollars, such equivalent amount of such Indebtedness converted into
Dollars). 

 

(iii)

With respect to any Net Cash Proceeds realized or received with respect to any
Asset Sale at the option of the Borrower, the Borrower may reinvest all or any
portion of such Net Cash Proceeds in the business within 365 days following
receipt of such Net Cash Proceeds (or, if the Borrower or the relevant
Restricted Subsidiary, as applicable, has contractually committed within 365
days following receipt of such Net Cash Proceeds to reinvest such Net Cash
Proceeds, then within 545 days following receipt of such Net Cash Proceeds);
provided, however, that if any of such Net Cash Proceeds are no longer intended
to be so reinvested at any time after the occurrence of the relevant Asset Sale
(or are not reinvested within such 365 days or 545 days, as applicable), an
amount equal to any such Net Cash Proceeds shall be promptly applied to the
prepayment of the Incremental Term Loan as set forth in Section 9(b)(ii) above.

 

(iv)

Upon the incurrence or issuance by the Borrower or any Restricted Subsidiary of
any Indebtedness not expressly permitted to be incurred or issued pursuant to
Section 6.01 of the Credit Agreement (a “Debt Issuance”), the Borrower shall
prepay, subject to Section 2.18(c) of the Credit Agreement, an aggregate
principal amount of the Incremental Term Loan in an amount equal to 100% of all
Net Cash Proceeds received therefrom immediately upon receipt thereof by the
Borrower or such Restricted Subsidiary.

 

(v)

Amounts to be applied to the Incremental Term Loan in connection with
prepayments made pursuant to this Section 9(b) shall be applied to the remaining
scheduled installments with respect to the Incremental Term Loan in direct order
of maturity. Each prepayment of the Incremental Term Loan pursuant to this
Section 9(b) shall be applied on a pro rata basis to the then outstanding Base
Rate Loans and Eurodollar Rate Loans; provided that, if there are no Declining
Lenders with respect to such prepayment, then the amount thereof shall be
applied first to Base Rate Loans under such Facility to the full extent thereof
before application to Eurodollar Rate Loans, in each case in a manner that
minimizes the amount payable by the Borrower in respect of such prepayment
pursuant to Section 2.18(c) of the Credit Agreement.

7

--------------------------------------------------------------------------------

 

 

(vi)

All prepayments under this Section 9 shall be made together with, in the case of
any such prepayment of a Eurodollar Rate Loan on a date other than the last day
of an Interest Period therefor, any amounts owing in respect of such Eurodollar
Rate Loan pursuant to Section 2.18(c) of the Credit Agreement.  Notwithstanding
any of the other provisions of this Section 9, so long as no Event of Default
shall have occurred and be continuing, if any prepayment of Eurodollar Rate
Loans is required to be made under this Section 9, other than on the last day of
the Interest Period therefor, either the Borrower may, in its sole discretion,
deposit the amount of any such prepayment otherwise required to be made
thereunder into a cash collateral account until the last day of such Interest
Period, at which time the Administrative Agent shall be authorized (without any
further action by or notice to or from the Borrower or any other Credit Party)
to apply such amount to the prepayment of such Loans in accordance with this
Section 9(b). Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent shall also be authorized (without any further
action by or notice to or from the Borrower or any other Credit Party) to apply
such amount to the prepayment of the outstanding amount of the Incremental Term
Loan in accordance with this Section 9(b). 

 

(vii)

Notwithstanding any other provisions of this Section 9, mandatory prepayments as
a result of Section 9(b)(i) and (ii) of, or in respect of, a Foreign Subsidiary
(i) may be retained by the applicable Foreign Subsidiary to the extent the
making of any such mandatory prepayment from the Net Cash Proceeds of any Asset
Sale received by any Foreign Subsidiary or Excess Cash Flow in respect of a
Foreign Subsidiary would give rise to a materially adverse tax consequence as
reasonably determined in good faith by the Borrower (taking into account any
foreign tax credit or benefit received in connection with such repatriation and
after the Borrower and the applicable Foreign Subsidiary have used commercially
reasonable efforts to mitigate such materially adverse tax consequence in order
to make such prepayments) and may be retained by the applicable Foreign
Subsidiary so long as such material adverse tax consequence continues to exist;
provided that (x) on or before the date on which such amounts so retained would
otherwise have been required to be applied to reinvestments or prepayments, the
Borrower shall apply an amount equal to such Net Cash Proceeds of any such Asset
Sale or Excess Cash Flow as if such Net Cash Proceeds of any such Asset Sale or
Excess Cash Flow had been received by the Borrower rather than such Foreign
Subsidiary, less the amount of additional Taxes that would have been payable or
reserved against if such Net Cash Proceeds of any such Asset Sale or Excess Cash
Flow had been repatriated (or, if less, the Net Cash Proceeds of any such Asset
Sale or Excess Cash Flow that would have been payable if received by such
Foreign Subsidiary) or (y) such Net Cash Proceeds of any such Asset Sale or any
such Excess Cash Flow shall be applied to prepay any Indebtedness of a Foreign
Subsidiary permitted to be prepaid by the Credit Agreement or reinvested in the
business of the Borrower or any of the other subsidiaries; provided further that
if an Event of Default is then continuing, no prepayment of any such
Indebtedness (other than any prepayment required by the terms of such
Indebtedness) or reinvestments shall be permitted and (iii) may be retained if
prohibited under applicable local law (as reasonably determined by the
Borrower); provided that such amounts may be retained by the applicable Foreign
Subsidiary so long, but only so long, as the applicable local law will not
permit repatriation to the United States (the Borrower hereby agreeing to cause
the applicable Foreign Subsidiary to use commercially reasonable efforts to take
such actions required by the applicable local law to permit such repatriation),
and once such repatriation is permitted under the applicable local law, such
repatriation shall be promptly effected.

8

--------------------------------------------------------------------------------

 

(c) Term Lender Opt-Out. With respect to any prepayment of the Incremental Term
Loan pursuant to Section 9(b)(i) or (ii), any Incremental Term Loan Lender, at
its option (but solely to the extent the Borrower elects for this clause (c) to
be applicable to a given prepayment), may elect not to accept such prepayment as
provided below.  The Borrower may notify the Administrative Agent of any event
giving rise to a prepayment under Section 9(b)(i) or (ii) at least ten Business
Days prior to the date of such prepayment.   Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
amount of such prepayment that is required to be made under Section 9(b)(i) or
(ii) (the “Prepayment Amount”).  The Administrative Agent will promptly notify
each Incremental Term Loan Lender of the contents of any such prepayment notice
so received from the Borrower, including the date on which such prepayment is to
be made (the “Prepayment Date”).  Any Incremental Term Loan Lender may (but
solely to the extent the Borrower elects for this clause (c) to be applicable to
a given prepayment) decline to accept all (but not less than all) of its share
of any such prepayment (any such Lender, a “Declining Lender”) by providing
written notice to the Administrative Agent no later than five Business Days
after the date of such Incremental Term Loan Lender’s receipt of notice from the
Administrative Agent regarding such prepayment.  If any Incremental Term Loan
Lender does not give a notice to the Administrative Agent on or prior to such
fifth Business Day informing the Administrative Agent that it declines to accept
the applicable prepayment, then such Incremental Term Loan Lender will be deemed
to have accepted such prepayment.  On any Prepayment Date, an amount equal to
the Prepayment Amount minus the portion thereof allocable to Declining Lenders,
in each case for such Prepayment Date, shall be paid to the Administrative Agent
by the Borrower and applied by the Administrative Agent ratably to prepay the
Incremental Term Loan owing to the Incremental Term Loan Lenders (other than
Declining Lenders) in the manner described in Section 9(b) for such
prepayment.  Any amounts that would otherwise have been applied to prepay the
Incremental Term Loan owing to Declining Lenders shall be retained by the
Borrower.

10. Post-Closing Obligations. Each applicable Credit Party shall deliver to
Administrative Agent the following with respect to each Closing Date Mortgaged
Property within 90 days of the Closing Date:

(a) fully executed and notarized amendments to the existing Mortgages securing
each Closing Date Mortgaged Property reasonably satisfactory to the Collateral
Agent (the “Mortgage Amendments”), in proper form for recording in all
appropriate places in all applicable jurisdictions;

(b) with respect to each Closing Date Mortgaged Property (other than the Closing
Date Mortgaged Property located in Austin, Texas (the “Texas Property”)), a
Mortgage modification endorsement ALTA 11-06 (or such similar mortgage
modification endorsement reasonably satisfactory to the Collateral Agent) to the
existing ALTA mortgagee title insurance policies insuring the Collateral Agent
with respect to each such Closing Date Mortgaged Property, and evidence
satisfactory to the Collateral Agent that such Credit Party has paid to the
title company or to the appropriate governmental authorities all expenses and
premiums of the title company and all other sums required in connection with the
issuance of each Title Policy Update and all recording and stamp taxes
(including mortgage recording and intangible taxes, if any) payable in
connection with recording the Mortgage Amendments for each such Closing Date
Property in the appropriate real estate records; and

(c) with respect to the Texas Property, (A) an ALTA mortgagee title insurance
policy or unconditional commitment therefor issued by a title company reasonably
satisfactory to the Collateral Agent with respect to the Mortgage Amendment for
the Texas Property, in an amount not less than the fair market value of the
Texas Property, in form and substance reasonably satisfactory to the Collateral
Agent and (B) evidence satisfactory to the Collateral Agent that the applicable
Credit Party has paid to the title company or to the appropriate governmental
authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of such ALTA mortgagee title insurance
policy and all recording and stamp taxes (including mortgage recording and
intangible taxes, if any) payable in connection with recording the Mortgage
Amendment for the Texas Property in the appropriate real estate records.

9

--------------------------------------------------------------------------------

 

11. Definitions. The following terms used herein have the following meanings:
“Engagement Letter” means that certain Term Loan A Facility Amended and Restated
Engagement Letter, dated as of December 7, 2015, among the Borrower, CS, Credit
Suisse AG, Cayman Islands Branch and FTB.

“Excess Cash Flow” means, with respect to any Person for any period, the
Consolidated Net Income of such Person for such period,

minus (without duplication and without duplication of deductions or additions in
any prior or future period):

(a) repayments, prepayments and other cash payments made with respect to the
principal of any Indebtedness or the principal component of any Capital Lease
Obligations of such Person or any of its Restricted Subsidiaries during such
period (excluding voluntary and mandatory prepayments of Term Loans, but
including all premium, make-whole or penalty payments paid in cash (to the
extent such payments are not expensed during such period or are not deducted in
calculating Consolidated Net Income and such payments are not otherwise
prohibited under the Credit Agreement) and all repayments with respect to
revolving Indebtedness to the extent accompanied by a corresponding reduction in
commitments); provided that, with respect to any mandatory prepayment of
Indebtedness (other than, for the avoidance of doubt, Term Loans), such
prepayments shall only be deducted pursuant to this clause (a) to the extent not
deducted in the computation of net proceeds in respect of the asset disposition
or condemnation giving rise thereto; minus

(b) (i) cash payments made by such Person or any of its Restricted Subsidiaries
during such period in respect of capital expenditures, acquisitions of
intellectual property, acquisitions, Investments and Restricted Payments (but
only to the extent limited to ordinary course dividends based on historic
practice), and (ii) cash payments that such Person or any of its Restricted
Subsidiaries is required to make in respect of capital expenditures,
acquisitions of intellectual property, acquisitions and Investments within 365
days after the end of such period pursuant to binding obligations entered into
prior to or during such period; provided that amounts described in this clause
(ii) will not reduce Excess Cash Flow in subsequent periods, and, to the extent
not paid, will increase Excess Cash Flow in the subsequent period; minus

(c) cash payments made by such Person or any of its Restricted Subsidiaries
during such period in respect of (i) long-term liabilities other than
Indebtedness or (ii) items for which an accrual or reserve was established in a
prior period, in each case to the extent such payments are not expensed during
such period or are not deducted in calculating Consolidated Net Income; minus

(d) (i) cash payments made by such Person or any of its Restricted Subsidiaries
during such period in respect of Taxes, to the extent such payments exceed the
amount of tax expense deducted in calculating such Consolidated Net Income, and
(ii) cash payments that such Person or any of its Restricted Subsidiaries will
be required to make in respect of Taxes within 180 days after the end of such
period; provided that amounts described in this clause (ii) will not reduce
Excess Cash Flow in subsequent periods; minus

(e) all cash payments and other cash expenditures made by such Person or any of
its Restricted Subsidiaries during such period that were not expensed during
such period in accordance with GAAP; minus

(f) all non-cash credits included in calculating such Consolidated Net Income;
minus

(g) an amount equal to the sum of (i) the increase in the working capital of
such Person during such period, if any, plus (ii) the increase in long-term
accounts receivable of such Person and its Restricted Subsidiaries, if any;

10

--------------------------------------------------------------------------------

 

plus (without duplication and without duplication of deductions or additions in
any prior or future period):

(a) all non-cash charges, losses and expenses (including, without limitation,
Taxes) of such Person or any of its Restricted Subsidiaries that were deducted
in calculating such Consolidated Net Income; plus

(b) all cash payments received by such Person or any of its Restricted
Subsidiaries during such period with respect to swap contracts that were not
treated as revenue or net income under GAAP; plus

(c) an amount equal to the sum of (i) the decrease in working capital of such
Person during such period, if any, plus (ii) the decrease in long-term accounts
receivable of such Person and its Restricted Subsidiaries, if any (other than
any such increases contemplated by clauses (i) and (ii) of this clause (c) that
are directly attributable to acquisitions of a Person or business unit by the
Borrower and its Restricted Subsidiaries during such period); plus

(d) all amounts referred to in clauses (a) and (b) above to the extent funded
with the proceeds of the issuance or the incurrence of Indebtedness (other than
proceeds of revolving loans), the sale or issuance of Equity Interests, the
proceeds of any Asset Sales outside the ordinary course of business or other
proceeds not included in Consolidated Net Income.

“Lead Arrangers” means each of CS and FTB, in their capacity as joint lead
arrangers and joint bookrunners for the Incremental Term Loan.

“Net Cash Proceeds” means:

(a) with respect to any Asset Sale, the aggregate amount of all cash (which
term, for the purpose of this paragraph, shall include cash equivalents)
proceeds (including any cash proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment or otherwise, but only as and when received) actually received in
respect of such Asset Sale, including property insurance or condemnation
proceeds paid on account of any loss of or damage to, or any condemnation or
other taking of, any property, net of (i) all reasonable attorneys’ fees,
accountants’ fees, investment banking fees, brokerage, consultant and other
customary fees and survey costs, title insurance premiums, and related search
and recording charges, commissions, title and recording tax expenses and other
reasonable fees and expenses incurred in connection therewith, (ii) all Taxes
paid or reasonably estimated to be payable as a result thereof, (iii) all
payments made, and all installment payments required to be made, with respect to
any obligation (A) that is secured by any assets subject to such Asset Sale, in
accordance with the terms of any Lien upon such assets, or (B) that must by its
terms, or in order to obtain a necessary consent to such Asset Sale, or by
applicable law, be repaid out of the proceeds from such Asset Sale, (iv) all
distributions and other payments required to be made to minority interest
holders in Restricted Subsidiaries or joint ventures as a result of such Asset
Sale, or to any other Person (other than the Borrower or any of its Restricted
Subsidiaries) owning a beneficial interest in the assets disposed of in such
Asset Sale, and (v) the amount of any reserves established by the Borrower or
any of its Restricted Subsidiaries in accordance with GAAP to fund purchase
price or similar adjustments, indemnities or liabilities, contingent or
otherwise, reasonably estimated to be payable in connection with such Asset Sale
(provided that to the extent and at the time any such amounts are released from
such reserve, such amounts shall constitute Net Cash Proceeds); and

(b) with respect to any Debt Issuance, the aggregate amount of all cash proceeds
received (including in escrow) in respect of such Debt Issuance, net of all
reasonable attorneys’ fees, accountants’ fees, investment banking fees,
brokerage, consultant and other customary fees and other reasonable fees,
expenses, costs, underwriting discounts and commissions incurred in connection
therewith and net of Taxes paid or reasonably estimated to be payable as a
result thereof.

12. Indemnity. Each Lead Arranger in its capacity as an arranger of the
Incremental Term Loan shall be deemed to be an “Indemnitee” under Section 11.03
of the Credit Agreement and shall have all the rights with respect thereto as if
it were an “Indemnitee” thereunder.

11

--------------------------------------------------------------------------------

 

13. Rights as Lender. Each Lead Arranger in its capacity as an arranger of the
Incremental Term Loan shall be deemed to be a “Lender” under Section 11.23 of
the Credit Agreement and shall have all the rights with respect thereto as if it
were a “Lender” thereunder.

14. Assignments. The Administrative Agent hereby acknowledges and agrees that
the registration and processing fee of $3,500 shall not be payable with respect
to assignments of the Incremental Term Loan (x) in connection with the primary
syndication thereof and (y) to or by any Initial Incremental Term Loan Lender or
its Affiliates.

15. Eligible Assignee. By its execution of this Agreement, each Initial
Incremental Term Loan Lender represents and warrants that it is an Eligible
Assignee.

16. Notice. For purposes of the Credit Agreement, the initial notice address of
each Initial Incremental Term Loan Lender shall be the address set forth
opposite such Initial Incremental Term Loan Lender on Schedule I attached
hereto.

17. Use of Proceeds. The proceeds of the Incremental Term Loan shall be applied
by the Borrower solely for the purpose of (i) repurchasing a portion of the
Borrower’s outstanding Equity Interests and/or reimbursing the Borrower’s use of
cash on the balance sheet to repurchase a portion of the Borrower’s outstanding
Equity Interests, (ii) refinancing a portion of the Borrower’s Revolving Loans
outstanding under the Credit Agreement and (iii) paying any fees and expenses in
connection therewith. No portion of the proceeds of any Credit Extension shall
be used in any manner that causes or could reasonably be expected to cause such
Credit Extension or the application of such proceeds to violate Regulation T,
Regulation U or Regulation X of the Board of Governors or any other regulation
thereof or to violate the Exchange Act.

18. Non-US Lenders. Each Initial Incremental Term Loan Lender shall have
delivered herewith to the Administrative Agent such forms, certificates or other
evidence with respect to United States federal income tax withholding matters as
such Initial Incremental Term Loan Lender may be required to deliver to the
Administrative Agent pursuant to Section 2.20 of the Credit Agreement.

19. Recordation of the Incremental Term Loan. Upon execution and delivery
hereof, the Administrative Agent will record the Incremental Term Loan made by
each Initial Incremental Term Loan Lender in the Register.

20. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

21. Credit Agreement Governs. Except as set forth in this Agreement, Incremental
Term Loan shall otherwise be subject to the provisions of the Credit Agreement
and the other Credit Documents.

22. Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

23. Reaffirmation by the Credit Parties. Without limiting its obligations under
or the provisions of the Credit Agreement and the Collateral Documents, each
Credit Party hereby (a) acknowledges that the terms “Obligations”, “Guaranteed
Obligations” and “Secured Obligations” (and terms of similar import used in the
Credit Documents) shall include the unpaid principal of, and accrued and unpaid
interest on (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) on the Incremental Term Loan, (b)
affirms and confirms its guaranty obligations under Article 8 of the Credit
Agreement and its pledges, grants, indemnification obligations and other
commitments and obligations under the Credit Agreement and each Collateral
Document to which it is a party, in each case after giving effect to this
Agreement and the incurrence of the Incremental Term Loan and the

12

--------------------------------------------------------------------------------

 

effectiveness of the Incremental Term Loan Commitment contemplated hereby, (c)
agrees that each Collateral Document to which it is a party and all guarantees,
pledges, grants and other commitments and obligations thereunder and under the
Credit Agreement shall continue to be in full force and effect following the
effectiveness of this Agreement (and shall apply in all respects to the
obligations of the Borrower in respect of the Incremental Term Loan) and (d)
confirms that all of the Liens and security interests created and arising under
the Collateral Documents remain in full force and effect, and are not released
or reduced, as collateral security for the Secured Obligations (including any
such Secured Obligations in respect of the Incremental Term Loan).

24. Effect of this Agreement. This Agreement shall constitute a “Joinder
Agreement” for all purposes of the Credit Agreement and the other Credit
Documents.

25. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST- JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

26. CONSENT TO JURISDICTION. THE TERMS AND PROVISIONS OF SECTION 11.15 OF THE
CREDIT AGREEMENT ARE INCORPORATED BY REFERENCE HEREIN AS IF FULLY SET FORTH
HEREIN.

27. Severability. In case any provision in or obligation hereunder shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

28. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or
electronic transmission shall be effective as delivery of a manually executed
counterpart hereof.

[Remainder of page intentionally left blank]

 

 

 

 

 

 

13

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Agreement as of the date first written
above.

 

 

 

CYPRESS SEMICONDUCTOR CORPORATION

 

 

 

 

 

 

 

 

By:

/s/ Thad Trent

 

 

 

Name:

Thad Trent

 

 

 

Title:

Chief Financial Officer, Executive Vice President, Finance & Administration and
Assistant Secretary

 

 

 

 

 

 

 

 

CYPRESS SEMICONDUCTOR (MINNESOTA) INC.

 

 

 

 

 

 

 

 

By:

/s/ Thad Trent

 

 

 

Name:

Thad Trent

 

 

 

Title:

Chief Financial Officer and Vice President

 

 

 

 

 

 

 

 

SPANSION INC.

 

 

 

 

 

 

 

 

By:

/s/ Thad Trent

 

 

 

Name:

Thad Trent

 

 

 

Title:

Secretary

 

 

 

 

 

 

 

 

SPANSION LLC

 

 

 

 

 

 

 

 

By:

/s/ Thad Trent

 

 

 

Name:

Thad Trent

 

 

 

Title:

Chief Financial Officer, President and Secretary

 

 

 

 

 

 

 

 

SPANSION TECHNOLOGY LLC

 

 

 

 

 

 

 

 

By:

/s/ Thad Trent

 

 

 

Name:

Thad Trent

 

 

 

Title:

Chief Financial Officer, President and Secretary

 

 

 

 

 

 

 

 

SPANSION INTERNATIONAL AM, INC.

 

 

 

 

 

 

 

 

By:

/s/ Thad Trent

 

 

 

Name:

Thad Trent

 

 

 

Title:

Chief Executive Officer

 

 

 

 

Signature Page Joinder

--------------------------------------------------------------------------------

 

 

 

 

SPANSION INTERNATIONAL TRADING, INC.

 

 

 

 

 

 

 

 

By:

/s/ Thomas Geren

 

 

 

Name:

Thomas Geren

 

 

 

Title:

President

 

 

 

 

 

 

 

 

 

Signature Page Joinder

--------------------------------------------------------------------------------

 

 

 

BMO HARRIS BANK, N.A., as an Initial Incremental Revolving Loan Lender

 

 

 

 

 

 

 

 

By:

/s/ Michael Kus

 

 

 

Name:

Michael Kus

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

Signature Page Joinder

--------------------------------------------------------------------------------

 

 

 

 

CIT BANK, N.A., as an Initial Incremental Term Loan Lender

 

 

 

 

 

 

 

 

By:

/s/ Terence Sullivan

 

 

 

Name:

Terence Sullivan

 

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

 

 

Signature Page Joinder

--------------------------------------------------------------------------------

 

 

 

 

[FIRSTBANK PUERTO RICO D/B/A FIRSTBANK FLORIDA], as an Initial Incremental Term
Loan Lender

 

 

 

 

 

 

 

 

By:

/s/ Jose M. Lacasa

 

 

 

Name:

Jose M. Lacasa

 

 

 

Title:

Senior Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Neira

 

 

 

Name:

James Neira

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

Signature Page Joinder

--------------------------------------------------------------------------------

 

 

 

 

JPMORGAN CHASE BANK, N.A., as an Initial Incremental Term Loan Leader

 

 

 

 

 

 

 

 

By:

/s/ Caitlin Stewart

 

 

 

Name:

Caitlin Stewart

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

Signature Page Joinder

--------------------------------------------------------------------------------

 

 

 

 

SUNTRUST BANK, as an Initial Incremental Term Loan Lender

 

 

 

 

 

 

 

 

By:

/s/ Min Park

 

 

 

Name:

Min Park

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature Page Joinder

--------------------------------------------------------------------------------

 

 

 

 

MORGAN STANLEY SENIOR FUNDING, INC., as Administrative Agent and Collateral
Agent

 

 

 

 

 

 

 

 

By:

/s/ Stephen B. King

 

 

 

Name:

Stephen B. King

 

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

 

 

Signature Page Joinder

--------------------------------------------------------------------------------

 

SCHEDULE I

Incremental Term Loan Commitments

 

 

Lender

 

Incremental Term

Loan Commitment

 

Pro Rata

Share

 

Initial

Notice Address

BMO Harris Bank, N.A.

 

$40,000,000

 

40%

 

115 S. LaSalle Street

25th Floor West

Chicago, IL 60603

CIT Bank, N.A.

 

$15,000,000

 

15%

 

888 East Walnut Street

Pasadena, CA 91101

FirstBank Puerto Rico d/b/a First Bank Florida

 

$10,000,000

 

10%

 

701 Waterford Way, Suite #800

Miami, FL 33126

JPMorgan Chase Bank, N.A.

 

$25,000,000

 

25%

 

560 Mission

San Francisco, CA 94105

SunTrust Bank

 

$10,000,000

 

10%

 

303 Peachtree Street

Suite 3600

Atlanta, GA 30308

Total.....................................

 

$100,000,000

 

100%

 

 

 

 